DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
            With respect to claim 1, the most relevant prior art, Boyle et al. (US PAP 2020/0060793 A1), teach (see paragraphs 0044,0045, 0065, 0068 and 0070) an apparatus for correcting a cone-beam artifact in a cone-beam computed tomography image, the apparatus comprising: an input unit configured to receive a start image including a cone-beam artifact (see paragraphs 0044, 0045, 0065 and 0068); a computation unit configured to separate a high-density material image and a low- density material image from the start image received by the input unit, generate a reproduced image in which the cone-beam artifact is reproduced using the low-density material 
            With respect to claim 14, the most relevant prior art, Boyle et al. (US PAP 2020/0060793 A1), teach a method of correcting a cone-beam artifact in a cone-beam computed tomography image, the method comprising (see paragraphs 0044,0045, 0065, 0068 and 0070): causing an input unit to receive a start image including a cone-beam artifact (see paragraphs 0044, 0045, 0065 and 0068); causing a separation unit to separate a high-density material image and a low-density material image from the start image; causing a scalar calculation unit to compute an averaged scalar value using the low- density material image generated by the separation unit; causing a scalar removal unit to subtract the scalar value computed by the scalar calculation unit from the high-density material image generated by the separation unit to generate a high-density conversion object; causing a reproduction unit to generate a high-density conversion image using the high- density conversion object generated by the scalar removal unit (see paragraphs 0068 and 0070) but fail to explicitly teach or make obvious causing the reproduction unit to generate a reproduced image by subtracting the high- density conversion image from the high-density material image generated by the separation unit; causing a correction unit to generate a corrected image by subtracting the reproduced image from the start image; and causing an output unit to output a final corrected image as claimed in combination with all of the remaining limitations of the claim.
Boyle et al. (US PAP 2020/0060793 A1), teach a cone-beam computed tomography apparatus comprising (see paragraphs 0044,0045, 0065, 0068 and 0070): an input unit configured to receive a start image including a cone-beam artifact (see paragraphs 0044, 0045, 0065 and 0068); a computation unit configured to separate a high-density material image and a low- density material image from the start image received by the input unit, generate a reproduced image in which the cone-beam artifact is reproduced using the low-density material image (see paragraphs 0068 and 0070) but fail to explicitly teach or make obvious to execute a correction process for subtracting the reproduced image from the start image to generate a corrected image, and iterate the correction process using the corrected image as a start image; and an output unit configured to output a final corrected image generated by the computation unit as claimed in combination with all of the remaining limitations of the claim.
             Claims 2-13 and 15-24 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pal et al. (US PAP 2014/0328450 A1; see paragraphs 0004, 0010, 0031, 0032, 0037 and 0038), Benson et al. (US PAP 2011/0081071 A1; see paragraphs 0005, 0008, 0009, 0033, 0062 and 0077) and Fan et al. (US PAP 2015/0170341 A1; see paragraphs 0004, 0027 and 0032) teach methods and devices for correcting a cone-beam artifact in a cone-beam computed tomography image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze   /IRAKLI KIKNADZE/                                                                                       
Primary Examiner, Art Unit 2884                                                                                                                                    /I.K./    November 3, 2021